EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT NAME OF CORPORATION Jurisdiction of incorporation or organization % of Voting Securities Held at December 31, 2010 (1) CompX International Inc. (2) Delaware 87 Kronos Worldwide, Inc. (3) Delaware 30 EWI RE, Inc. New York NL Environmental Management Services, Inc. New Jersey EMS Financial, Inc. Delaware The 1230 Corporation California United Lead Company New Jersey Held by the Registrant or the indicated subsidiary of the Registrant Subsidiaries of CompX International Inc. are incorporated by reference to Exhibit 21.1 of CompX’s Annual Report on Form 10-K for the year ended December 31, 2010 (File No. 1-13905) Subsidiaries of Kronos Worldwide, Inc. are incorporated by reference to Exhibit 21.1 of Kronos’ Annual Report on Form 10-K for the year ended December 31, 2010 (File No. 1-31763)
